Exhibit 99.1 FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. EVC Group, Inc. EVC Group, Inc. D. Joseph Gersuk, CFO Doug Sherk/Jenifer Kirtland Chris Gale/ Steve DiMattia (800) 772-6446 x1608 (415) 896-2005 (646) 201-5431 jgersuk@AngioDynamics.com dsherk@evcgroup.com jkirtland@evcgroup.com cgale@evcgroup.com sdimattia@evcgroup.com Jan Keltjens Appointed President & CEO of AngioDynamics Executive Brings More Than 20 Years of Successful Medical Industry Leadership Experience to the Company QUEENSBURY, N.Y.
